Exhibit 10.09

 

GLU MOBILE INC.

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of November 10, 2016 (the “Effective Date”), by and between
Nick Earl (the “Employee”) and Glu Mobile Inc. (the “Company”). 

 

RECITALS

 

A.    It is expected that the Company from time to time will consider the
possibility of a Change of Control (as defined below). The Board of Directors of
the Company (the “Board”) recognizes that such consideration can be a
distraction to the Employee and can cause the Employee to consider alternative
employment opportunities. 

 

B.    The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its stockholders. 

 

C.    In order to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is important to
provide the Employee with certain severance benefits upon the Employee’s
termination of employment following a Change of Control. 

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:

 

1.         Definitions.  Unless otherwise defined elsewhere herein, the
following terms referred to in this Agreement shall have the following meanings:

 

(a)      “Cause” means (i) the Employee’s committing of an act of gross
negligence, gross misconduct or dishonesty, or other willful act, including
misappropriation, embezzlement or fraud, that materially adversely affects the
Company or any of the Company’s customers, suppliers or partners, (ii) his
personal dishonesty, willful misconduct in the performance of services for the
Company, or breach of fiduciary duty involving personal profit, (iii) his being
convicted of, or pleading no contest to, any felony or misdemeanor involving
fraud, breach of trust or misappropriation or any other act that the Board
reasonably believes in good faith has materially adversely affected, or upon
disclosure will materially adversely affect, the Company, including the
Company’s public reputation, (iv) any material breach of any agreement with the
Company by him that remains uncured for thirty (30) days after written notice by
the Company to him or her, unless that breach is incapable of cure, or any other
material unauthorized use or disclosure of the Company’s confidential
information or trade secrets involving personal benefit or (v) his failure to
follow the lawful directions of the Board or, if he is not the chief executive
officer, the lawful directions of the chief executive officer, in the scope of
his employment unless he reasonably believes in good faith that these directions
are not lawful and notifies the Board or chief executive officer, as the case
may be, of the reasons for his belief.





1

--------------------------------------------------------------------------------

 



(b)      “Change of Control” means the closing of (i) a merger or consolidation
in one transaction or a series of related transactions, in which the Company’s
securities held by the Company’s stockholders before the merger or consolidation
represent less than fifty percent (50%) of the outstanding voting equity
securities of the surviving corporation after the transaction or series of
related transactions, (ii) a sale or other transfer of all or substantially all
of the Company’s assets as a going concern, in one transaction or a series of
related transactions, followed by the distribution to the Company’s stockholders
of any proceeds remaining after payment of creditors or (iii) a transfer of more
than fifty percent (50%) of the Company’s outstanding voting equity securities
by the Company’s stockholders to one or more related persons or entities other
than the Company in one transaction or a series of related transactions. 
Notwithstanding the foregoing, to the extent that any amount constituting
deferred compensation (as defined in Section 409A of the Code) would become
payable under this Agreement solely by reason of a Change of Control, such
amount shall become payable only if the event constituting a Change of Control
would also qualify as a change in ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company, each as defined within the meaning of Section 409A of the Code, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time. 

 

(c)      “Code” means the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder. 

 

(d)     “Involuntary Termination” means the Employee’s resignation of employment
from the Company expressly based on the occurrence of any of the following
conditions, without the Employee’s informed written consent, provided, however,
that with respect to each of the following conditions, the Employee must
(a) within ninety (90) days following its occurrence, deliver to the Company a
written notice, pursuant to Section 8(b) hereof, explaining the specific basis
for the Employee’s belief that the Employee is entitled to terminate the
Employee’s employment due to an Involuntary Termination, (b) give the Company an
opportunity to cure any of the following within thirty (30) days following
delivery of such notice and explanation: (i) a material reduction in his duties,
position or responsibilities, or his removal from these duties, position and
responsibilities, unless he is provided with a position of substantially equal
or greater organizational duties, position or authority; provided, however, that
a mere change of title, in and of itself, or a reduction of duties, position or
responsibilities, in each case solely by virtue of the Company being acquired
and made part of an entity where the Employee maintains substantially similar
duties, position and responsibilities (for example, the Company being acquired
by another entity and the Employee becomes divisional head of what was
previously the Company prior to such acquisition and the Employee retains
substantially similar duties, position and responsibilities following such
acquisition) will not constitute an “Involuntary Termination,” (ii) a greater
than fifteen percent (15%) reduction in his then-current annual base
compensation (where such reduction is not applicable to the Company’s other
executive officers), or (iii) relocation to a facility or a location more than
thirty (30) miles from his then-current location of employment.  For the
avoidance of doubt, Involuntary Termination shall not include a termination of
employment for death or Permanent Disability.  Additionally, in the event the
Company fails to cure the condition giving rise to an Involuntary Termination
within the cure period provided above, Employee must terminate employment with
the Company within thirty (30) days of the end of the cure period.

 

(e)      “Permanent Disability” has the meaning set forth in Section 22(e) of
the Code. 

 

(f)      “Termination Date” shall mean the effective date of any notice of
termination delivered by one party to the other hereunder. 





2

--------------------------------------------------------------------------------

 



2.         Term of Agreement.  This Agreement shall terminate upon the date that
all obligations of the parties hereto under this Agreement have been satisfied
or, if earlier, on the date, prior to a Change of Control, Employee is no longer
employed by the Company. 

 

3.         At-Will Employment.  The Company and the Employee acknowledge that
the Employee’s employment is, and shall continue to be, at-will. 

 

4.         Severance Benefits. 

 

(a)      Termination Following a Change of Control.  If the Employee’s
employment with the Company is terminated without Cause or is terminated as a
result of an Involuntary Termination at any time within twelve (12) months after
a Change of Control and the Employee delivers to the Company a general release
of claims in favor of the Company (the release of which shall not include any
release of claims pursuant to which the Employee is entitled to indemnification
with respect to thereof) (the “Release”) and satisfies all conditions to make
the Release effective within sixty (60) days following such termination (the
“Release Period”), then, in addition to Accrued Compensation (as defined below)
(which shall be payable pursuant to the Company’s usual payroll schedule
irrespective of whether Employee signs and returns the Release), the Employee
will be entitled to the following severance benefits (which, to the extent they
are payments of money, shall be payable not later than fourteen (14) days
following the receipt by the Company of the Release, and subject to the time
limitations set forth in Section 5):

 

(i)      twelve (12) months of the Employee’s then-current annual base salary,
payable in a lump sum (the “Separation Payment”); 

 

(ii)      Employee’s annual bonus for the year, based on the target potential
amount (not the maximum potential amount or the amount actually payable),
payable in a lump sum (the “Severance Bonus”); 

 

(iii)     shares subject to outstanding time-based equity awards (including for
the avoidance of doubt stock options and restricted stock units) shall become
fully vested and, if applicable, exercisable (notwithstanding the foregoing,
each equity grant that was granted by the Company to the Employee prior to the
Effective Date will continue to be governed by the Change of Control Severance
Arrangement between the Company and the Employee, dated as of February 8, 2016
(such agreement, the “Prior Severance Agreement”)); and

 

(iv)     Until the earlier of (i) the date Employee is no longer eligible to
receive continuation coverage pursuant to COBRA (as defined below), or
(ii) twelve (12) months from the Termination Date, the Company shall reimburse
Employee for continuation coverage pursuant to COBRA as was in effect for the
Employee (and any eligible dependents) on the day immediately preceding the
Termination Date; provided, however, that (i) the Employee constitutes a
qualified beneficiary, as defined in Section 4980B(g)(l) of the Code; and
(ii) the Employee timely elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).  Notwithstanding the foregoing, if the Company determines that it
cannot provide the foregoing COBRA reimbursements without violating applicable
law or incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide the Employee, in lieu thereof, a taxable lump sum payment for the
balance of the COBRA period (the “Cash COBRA”), which payment will equal 100% of
the applicable COBRA premium for the Employee and any dependents.  The number of
months of Cash COBRA to be paid, in any case, shall be reduced by the number of
months of previously reimbursed COBRA premiums.





3

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, if the Release Period straddles two calendar
years, then the Separation Payment and the Separation Bonus will be paid on
March 15th of the second year.

 

(b)     Termination Apart from a Change of Control.  If the Employee’s
employment with the Company terminates for any reason (including a termination
without Cause or due to an Involuntary Termination) at any time following twelve
(12) months after a Change of Control, then the Employee shall not be entitled
to receive any acceleration, severance or other benefits pursuant to this
Agreement, but may be eligible for those benefits (if any) as may then be
established under the Company’s then-existing severance and benefits plans and
policies at the time of such termination or under Employee’s employment
agreement with the Company. 

 

(c)     Accrued Wages and Vacation; Expenses.  Without regard to the reason for,
or the timing of, Employee’s termination of employment: (i) the Company shall
pay the Employee any unpaid base salary due for periods prior to the Termination
Date; (ii) the Company shall pay the Employee all of the Employee’s accrued and
unused vacation through the Termination Date and (iii) following submission of
proper expense reports by the Employee, the Company shall reimburse the Employee
for all expenses reasonably and necessarily incurred by the Employee in
connection with the business of the Company prior to the Termination Date (the
“Accrued Compensation”).  These payments shall be made promptly and within the
period of time mandated by law. 

 

5.         Section 409A.  To the extent (i) any payments or benefits to which
Employee becomes entitled under this Agreement, or any agreement or plan
referenced herein, in connection with Employee’s termination of employment with
the Company constitute deferred compensation subject to Section 409A of the Code
and (ii) the Employee is deemed at the time of such termination of employment to
be a “specified employee” under Section 409A of the Code, then such payments
shall not be made or commence until the earliest of (A) the expiration of the
six (6)-month period measured from the date of Employee’s “separation from
service” (as such term is at the time defined in Treasury Regulations under
Section 409A of the Code) from the Company; or (B) the date of the Employee’s
death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to the Employee, including (without limitation) the additional twenty
percent (20%) tax for which the Employee would otherwise be liable under
Section 409A(a)(1)(B) of the Code in the absence of such deferral.  Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to the Employee or
the Employee’s beneficiary in one lump sum (without interest).  Except as
otherwise expressly provided herein, to the extent any expense reimbursement or
the provision of any in-kind benefit under this Agreement (or otherwise
referenced herein) is determined to be subject to (and not exempt from) Section
409A of the Code, the amount of any such expenses eligible for reimbursement, or
the provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement or in kind benefits to be provided in any
other calendar year, in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another
benefit.  To the extent that any provision of this Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent.  To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A.  Payments pursuant to this
Agreement (or referenced in this Agreement), and each installment thereof, are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under





4

--------------------------------------------------------------------------------

 



Section 409A.  A termination of employment is intended to constitute a
“separation from service” within the meaning of Section 409A.

 

6.         Limitation on Payments Under Code Section 280G.  In the event that
the severance and other benefits provided for in this Agreement or otherwise
payable to the Employee (i) constitute “parachute payments” within the meaning
of Section 280G of the Code, and (ii) would be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then Employee’s benefits under
this Agreement shall be either:

 

(a)     delivered in full; or

 

(b)     delivered as to such lesser extent that would result in no portion of
such benefits being subject to the Excise Tax, with any such reductions first
being made to the equity portion of the benefits and second being made to the
cash portion of the benefits,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  If a reduction or elimination in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order: first a pro-rata
reduction of (i) cash payments subject to Section 409A of the Code as deferred
compensation and (ii) cash payments not subject to Section 409A of the Code, and
second a pro rata cancellation of (i) equity-based compensation subject to
Section 409A of the Code as deferred compensation and (ii) equity-based
compensation not subject to Section 409A of the Code, with equity all being
reduced in reverse order of vesting and equity not subject to treatment under
Treasury regulation 1.280G- Q & A 24(c) being reduced before equity that is so
subject.

 

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes.  For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section. 

 

7.         Successors. 

 

(a)      Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession, unless otherwise agreed upon in writing by the
Employee and such successor.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets. 

 

(b)      Employee’s Successors.  Without the written consent of the Company,
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person





5

--------------------------------------------------------------------------------

 



or entity.  Notwithstanding the foregoing, the terms of this Agreement and all
rights of Employee hereunder shall inure to the benefit of, and be enforceable
by, Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. 

 

8.          Notices.

 

(a)      General.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its General Counsel. 

 

(b)     Notice of Termination.  Any termination by the Company for Cause or by
the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section.  Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than thirty (30) days after the giving of such
notice).  The failure by the Employee to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing Employee’s rights hereunder. 

 

9.         Arbitration.   The parties agree that any controversy or claim
arising out of, or relating to, this Agreement, or the breach hereof, shall be
submitted to the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with the AAA’s National Rules
for the Resolution of Employment Disputes (the “Rules”).  The arbitration
proceedings will allow for discovery according to the Rules.  All arbitration
proceedings shall be conducted in Santa Clara County, California. 

 

10.        Miscellaneous Provisions. 

 

(a)      No Duty to Mitigate.  The Employee shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any such
payment be reduced by any earnings that the Employee may receive from any other
source. 

 

(b)      Waiver.  No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by both the Employee and by an authorized officer of the Company
(other than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision, or of the same
condition or provision at another time. 

 

(c)      Integration.  This Agreement and any outstanding agreements referenced
herein (including, for the avoidance of doubt, the  Prior Severance Agreement)
represent the entire agreement and understanding between the parties as to the
subject matter herein regarding severance and acceleration benefits and
supersede all prior or contemporaneous agreements, whether written or oral, with
respect to this Agreement.

 

(d)      Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California. 





6

--------------------------------------------------------------------------------

 



(e)      Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect. 

 

(f)      Employment Taxes.  All payments made pursuant to this Agreement shall
be subject to withholding of applicable income and employment taxes. 

 

(g)      Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument. 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

COMPANY:

GLU MOBILE INC.

 

 

 

By:

/s/ Benjamin T. Smith, IV

 

 

Title: Lead Director and Chairman of the

 

Compensation Committee

 

 

EMPLOYEE:

/s/ Nick Earl

 

Signature

 

Nick Earl

 

Printed Name

 

7

--------------------------------------------------------------------------------